Citation Nr: 1205015	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  09-50 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Northern California Health Care System


THE ISSUE

Entitlement to payment or reimbursement of private medical expenses incurred from June 29, 2009 to June 30, 2009.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from March 1955 to February 1959, and from March 1959 to July 1963.                         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 determination by the Department of Veterans Affairs (VA) Northern California Health Care System.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is service connected for blindness at 100 percent disabling, for residuals of a tonsillectomy at 0 percent disabling, and for epididymo-orchitis at 0 percent disabling.    

2.  From June 29 to June 30, 2009, the Veteran received emergency medical treatment for a respiratory disorder at a private facility.    


CONCLUSION OF LAW

The criteria for payment or reimbursement for the costs of private medical expenses incurred June 29 to June 30, 2009 have been met.  38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b)  (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 

Given the fully favorable decision discussed below, the Board finds that any issue with regard to the timing or content of the VCAA notice provided to the Veteran is moot or represents harmless error. 


Standard of review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Claim for reimbursement of private medical expenses

The Veteran claims entitlement to reimbursement of costs incurred from private emergency medical treatment in June 2009.   

Under 38 U.S.C.A. § 1728, VA may pay or reimburse veterans for medical expenses incurred in non-VA facilities where:  (1) such care or services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; (2) such care or services were rendered to a veteran in need thereof (A) for an adjudicated service-connected disability, (B) for a non service-connected disability associated with and held to be aggravating a service-connected disability, (C) for any disability of a veteran who has a total disability permanent in nature from a service-connected disability; and (3) Department or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical.  See also 38 C.F.R. § 17.120.  All three of these statutory requirements must be met before payment may be authorized.  Hayes v. Brown, 6 Vet. App. 66, 68 (1993).  

At the time of his private healthcare in June 2009, the Veteran had been rated as totally and permanently disabled due to his blindness.  The record indicates that he underwent emergency treatment for a respiratory disorder in June 2009 at a private facility.  He is attempting to recoup from VA the expenses associated with that private treatment.  38 U.S.C.A. § 1728. 

In the August 2009 decision on appeal, the Veteran's claim was denied.  Several reasons were offered for the denial, such as the care was not for a service-connected disorder, the Veteran had other health insurance, a VA facility was available, and the treatment was non emergent.  

In this decision, the Board is bound by the requirements under relevant statutes and regulations.  The Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Court of Appeals for Veterans Claims has stated that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management  v. Richmond, 496 U.S. 414, 426 (1990)).  

Nevertheless, based on a review of the entire record, the Board finds that the circumstances surrounding the Veteran's June 2009 care approximate each of the requisite elements under 38 U.S.C.A. § 1728 for reimbursement.    

As indicated, the Veteran was totally and permanently disabled due to a service-connected disorder.  The Veteran's June 2009 pre-hospital care report indicated that he was rushed to the hospital in an ambulance due to shortness of breath and was "in severe distress ... using one word sentences with poor skin signs."  The report indicated that the Veteran had been diagnosed with asthma and chronic obstructive pulmonary disease (COPD).  The hospital discharge summary dated the next day indicated that the Veteran experienced hypoxia due to exacerbation of his COPD.  The report indicated that a "trigger" such as a virus or allergen exposure caused his acute symptoms.  The report noted the Veteran as "hypoxic" upon his admission.  Another hospital report noted upon admission the Veteran's "significant presentation" due to "significant shortness of breath."  The reports also noted that the Veteran would require the use of home oxygen.  

The Veteran has been rated as 100 percent disabled.  As such, the disorder for which he was treated is not controlling here.  Moreover, the record demonstrates that the Veteran was not in a position to direct his emergency medical treatment on June 29, 2009 - i.e., as the record indicates he was hypoxic, he was not in a position to tell the ambulance drivers where he should be taken.  The record simply indicates that the Veteran was taken to an emergency room that EMT personnel found appropriate based on the emergent circumstances they encountered upon their initial assessment of the Veteran.  Indeed, the record indicates that, based on the Veteran's inability to breathe, any delay in his treatment "would have been hazardous to life or health" and any attempt by him to direct his care would not have been "reasonable, sound, wise, or practical."  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  

The Board notes further the Veteran's statement in November 2009 that the nearest VA facility to his house "was closing" around the time of the 4pm emergency ambulance treatment.  The Board notes that five VA facilities were within 20 miles of the Veteran's home (ranging from 7 to 19 miles away).  The Board cannot confirm whether any of these facilities could have provided the Veteran with emergency treatment at the time of his emergency.  The Board does note that the ambulance report of record indicates that the time of the Veteran's transportation from his home to the private medical facility at which he was treated was 21 minutes.  This fact, combined with the Veteran's assertion regarding the nonavailability of VA care at the time of emergency, strengthens the proposition that to bypass the private hospital for the nearest VA facility may have "been hazardous to life or health" and was not "reasonable, sound, wise, or practical."  

In sum, the Veteran's claim approximates each of the criteria under 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120.  His claim should therefore be approved.  See Melson v. Derwinski, 1 Vet. App. 334 (1991).   


ORDER

Entitlement to payment or reimbursement of private medical expenses incurred from June 29, 2009 to June 30, 2009 is granted.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals 



Department of Veterans Affairs


